DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2021, pertaining to claims 1 and 8 have been fully considered but they are not persuasive. Newly presented claim language of claims 1 and 8 including “fastened to” the bracket, is still found to be read upon by Kinoshita. Whereas, the term ‘fastened to’ is merely defined as “close or do up securely” by Merriam Webster. Kinoshita’s switch is considered close to, or secured to, the bracket, as shown by the prior art. See the rejection(s) below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10 and 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kinoshita 2009/0153002.
Regarding claim 1, Kinoshita discloses a protection device (portion 1 including outer casing protecting components inside as depicted Fig 2), disposed on a base (comprising portion 4, Figs 3-2, 4), an accommodating rack (45 including an internal/receiving space thereof. Fig 5) disposed on the base for accommodating a component (9, Fig 3-2), the protection device comprising: a bracket, slidingly disposed on the base or the accommodating rack and being slidable between a first position and a second position (bracket 43 slidable first position Fig 4, second position Fig 5); and a switch (44 Fig 5), disposed in and fastened to the bracket (at least portion 44a of switch is considered ‘fastened’ to portion 41a of bracket in the position as depicted Fig 5); wherein at least a portion of the switch is in the accommodating rack when the bracket is in the first position (at least portion 44a in accommodating rack near 45d while in first position. Figs 2, 4); and the switch is out of the accommodating rack when the component is inside the accommodating rack and the bracket is in the second position (at least portion 44a is out of internal space see Fig 6).
claim 2, Kinoshita discloses the protection device of claim 1, further comprising: an elastic member having an end connecting the bracket (42, Fig 4).
Regarding claim 7, Kinoshita discloses the protection device of claim 1, wherein the switch is a push-button switch (44 comprises push button) that comprises: a push-button (44c, Fig 4); and a basis for carrying the push-button (carried with 45e); wherein the push-button switch is a normally open switch, which becomes closed when the push-button is pushed (Fig 6), and becomes open when the push-button is released (Fig 4).
Regarding claim 8, Kinoshita discloses a protection casing (portion 1 including outer casing protecting components inside as depicted Fig 2) adaptable to accommodating a component (9, Fig 3-2), comprising: a base (comprising portion 4, Figs 3-2, 4); a bracket being slidable between a first position and a second position (bracket 43 slidable first position Fig 4, second position Fig 5); a switch (44, Fig 5), disposed in and fastened to the bracket (at least portion 44a of switch is considered ‘fastened’ to portion 41a of bracket in the position as depicted Fig 5); an accommodating rack (45 including an internal/receiving space thereof. Fig 5), disposed on the base (Fig 5), the bracket being slidingly disposed on the accommodating rack (see Figs 4, 5); and a (2, Fig 3-2), which activates the switch when the cover connects the base (portion 2 activates switch via portion 44c when in closed position, see Figs 1, 3-2; 44c not labeled in Figs, also see Fig 4 for reference); wherein at least a portion of the switch is in the accommodating rack when the bracket is in the first position (at least portion 44a in accommodating rack near 45d while in first position. Figs 2, 4); and the switch is out of the accommodating rack when the component is inside the accommodating rack and the bracket is in the second position (see Fig 6).
Regarding claim 9, Kinoshita discloses the protection casing of claim 8, further comprising: an elastic member having a first end connecting the bracket (42, Fig 4).
Regarding claim 10, Kinoshita discloses the protection casing of claim 9, wherein the elastic member has a second end connecting the accommodating rack or the base (see Fig 4).
Regarding claim 16, Kinoshita discloses the protection casing of claim 8, wherein the switch comprises a push-button (44c), and the accommodating rack comprises a first collision avoiding groove (at 45e, Fig 4) for accommodating the push-button of the switch when the bracket is in the first position (Fig 2).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita 2009/0153002.
Regarding claim 20, Kinoshita discloses the protection casing of claim 8, except wherein the accommodating rack is 'a power module rack', into which 'a power module' enters and pushes the bracket to the second position.
Official Notice is taken that it is well known in the art for the accommodating rack to take the form of 'a power module rack', into which 'a power module' enters, to push the bracket to the second position.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protection casing including accommodating rack to be used or applied as power module rack into which a power module enters and pushes bracket to second position, since it was known in the art that any protective structure forming a casing can be used as desired to accommodate different components for a specific purpose, thereby enhancing its versatility and usability. 
Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 3-6, 11-15 and 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the claims include the specific limitations provided:
Claim 3. The protection device of claim 2, wherein the bracket comprises: a sliding member, having at least one slide guiding groove that slides along a sliding axis, one end of the sliding member having a first connecting part for connecting said end of the elastic member; a connecting member, extending from a side of the sliding member and being perpendicular to the sliding member for connecting and fastening the switch; and a stopping part, being perpendicular to the sliding member and the connecting member for sliding the sliding member when the stopping part is pushed.
**Claims 4-6 depend, either directly or indirectly, from claim 3, and are therefore allowed for at least the same reasons.
Claim 11. the protection casing of claim 9, wherein the bracket comprises: a sliding member, having at least one slide guiding groove that slides along a sliding axis, one end of the sliding member having a first connecting part for connecting the first end of the elastic member; a connecting member, extending from a side of the sliding member and being perpendicular to the sliding member for connecting and fastening the switch; and a stopping part, being perpendicular to the sliding member and the connecting member for sliding the sliding member when the stopping part is pushed.
**Claims 12-15 and 17-19 depend, either directly or indirectly, from claim 11, and are therefore allowed for at least the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 9, 2021